Name: Council Decision (EU) 2016/828 of 21 April 2016 on the conclusion, on behalf of the Union, of the Amending Protocol to the Agreement between the European Community and the Republic of San Marino providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments
 Type: Decision
 Subject Matter: international affairs;  information and information processing;  national accounts;  financial institutions and credit;  taxation;  Europe;  European construction
 Date Published: 2016-05-27

 27.5.2016 EN Official Journal of the European Union L 140/1 COUNCIL DECISION (EU) 2016/828 of 21 April 2016 on the conclusion, on behalf of the Union, of the Amending Protocol to the Agreement between the European Community and the Republic of San Marino providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 115 in conjunction with Article 218(6)(b) and the second subparagraph of Article 218(8), Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2015/2469 (2), the Amending Protocol to the Agreement between the European Community and the Republic of San Marino providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments (the Amending Protocol) was signed on 8 December 2015, subject to its conclusion at a later date. (2) The text of the Amending Protocol, which is the result of negotiations, duly reflects the negotiating directive issued by the Council as it aligns the Agreement between the European Community and the Republic of San Marino providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments (3) (the Agreement) with the latest developments at international level concerning automatic exchange of information, namely, with the Global Standard for automatic exchange of financial account information in tax matters developed by the Organisation for Economic Cooperation and Development (OECD). The Union, the Member States and the Republic of San Marino have actively participated in the work of the Global Forum of the OECD for supporting the development and implementation of that Standard. The text of the Agreement, as amended by this Amending Protocol, is to be the legal basis for implementing the Global Standard in the relations between the Union and the Republic of San Marino. (3) The European Data Protection Supervisor was consulted in accordance with Article 28(2) of Regulation (EC) No 45/2001 of the European Parliament and of the Council (4). (4) The Amending Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Amending Protocol to the Agreement between the European Community and the Republic of San Marino providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments is hereby approved on behalf of the Union (5). Article 2 1. The President of the Council shall, on behalf of the Union, give the notification provided for in Article 2(1) of the Amending Protocol. 2. The Commission shall notify the Republic of San Marino and the Member States of the notifications received in accordance with Article l(l)(d) of the Agreement as resulting from the Amending Protocol. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 21 April 2016. For the Council The President G.A. VAN DER STEUR (1) Opinion of 3 March 2016 (not yet published in the Official Journal). (2) Council Decision (EU) 2015/2469 of 8 December 2015 on the signing, on behalf of the Union, and provisional application of the Amending Protocol to the Agreement between the European Community and the Republic of San Marino providing for measures equivalent to those laid down in Council Directive 2003/48/EC on taxation of savings income in the form of interest payments (OJ L 346, 31.12.2015, p. 1). (3) OJ L 381, 28.12.2004, p. 33. (4) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (5) The text of the Amending Protocol has been published in OJ L 346, 31.12.2015, p. 3, together with the decision on signature and provisional application.